       3:20-cv-01552-JMC       Date Filed 07/28/20      Entry Number 101        Page 1 of 14




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  COLUMBIA DIVISION

 MARY T. THOMAS, NEA RICHARD,                     )   Case No. 3:20-cv-01552-JMC
 JEREMY RUTLEDGE, THE FAMILY                      )
 UNIT, INC., and the SOUTH CAROLINA               )
 STATE CONFERENCE OF THE NAACP,                   )
                                                  )
                                    Plaintiffs,   )
                                                  )
                 vs.                              )
                                                  )     ANSWER TO FIRST AMENDED
 MARCI ANDINO, in her official capacity as        )      COMPLAINT ON BEHALF OF
 Executive Director of the South Carolina State   )   INTERVENOR-DEFENDANT SOUTH
 Election Commission; JOHN WELLS, in his          )    CAROLINA REPUBLICAN PARTY
 official capacity as Chair of the South          )
 Carolina State Election Commission;              )
 JOANNE DAY, CLIFFORD J. EDLER,                   )
 LINDA McCALL, and SCOTT MOSELEY,                 )
 in their official capacities as members of the   )
 South Carolina Election Commission; and          )
 HENRY D. McMASTER, in his official               )
 capacity as Governor of South Carolina,          )
                                                  )
                                  Defendants,     )
                                                  )
 and                                              )
                                                  )
 SOUTH CAROLINA REPUBLICAN                        )
 PARTY                                            )
                                                  )
                        Intervenor-Defendant.     )


         The intervenor–defendant, the South Carolina Republican Party (Republican Party), denies

each and every allegation in the Plaintiffs’ Amended Complaint not hereinafter specifically

admitted, qualified, or explained, and further alleges in response thereto as follows:

                                   FOR A FIRST DEFENSE

         1.     Responding to the allegations of Paragraph 1, the allegations consist of legal

conclusions and generalizations rather than allegations of fact. To the extent Paragraph 1 contains
    3:20-cv-01552-JMC          Date Filed 07/28/20      Entry Number 101           Page 2 of 14




factual allegations to which a response is required, the Republican Party craves reference to the

publications referenced in Paragraph 1.

          2.   The Republican Party denies the allegations contained in Paragraph 2.

          3.   Responding to the allegations of Paragraph 3, the allegations consist of legal

conclusions and generalizations rather than allegations of fact. The Republican Party craves

reference to the recently enacted law, S.365 and the statutes referenced in Paragraph 3. To the

extent Paragraph 3 contains factual allegations to which a response is required, the allegations are

denied.

          4.   Responding to the allegations of Paragraph 4, the allegations consist of legal

conclusions and generalizations rather than allegations of fact. To the extent Paragraph 4 contains

factual allegations to which a response is required, the allegations are denied.

          5.   Responding to the allegations of Paragraph 5, the allegations consist of legal

conclusions and generalizations rather than allegations of fact. The Republican Party craves

reference to the statutes referenced in Paragraph 5. To the extent Paragraph 5 contains factual

allegations to which a response is required, the allegations are denied.

          6.   Responding to the allegations of Paragraph 6, the allegations consist of legal

conclusions and generalizations rather than allegations of fact. To the extent Paragraph 6 contains

factual allegations to which a response is required, the allegations are denied.

          7.   Responding to the allegations of Paragraph 7, the allegations of Paragraph 7 consist

of generalizations rather than allegations of fact. To the extent Paragraph 7 contains factual

allegations to which a response is required, the allegations are denied.

          8.   Responding to the allegations of Paragraph 8, the allegations consist of legal

conclusions and generalizations rather than allegations of fact. The Republican Party craves



                                                 2
      3:20-cv-01552-JMC        Date Filed 07/28/20      Entry Number 101         Page 3 of 14




reference to section 2 of the Voting Rights Act. To the extent the allegations are inconsistent with

section 2 of the Voting Rights Act, the allegations are denied.

        9.     Responding to the allegations of Paragraph 9, the allegations of Paragraph 9 consist

of legal conclusions and generalizations rather than allegations of fact. To the extent Paragraph 9

contains factual allegations to which a response is required, the allegations are denied.

        10.    Responding to the allegations of Paragraph 10, the allegations of Paragraph 10

consist of legal conclusions and generalizations. To the extent Paragraph 10 contains factual

allegations to which a response is required, the allegations are denied. The Republican Party craves

reference to the statute referenced in Paragraph 10. To the extent the allegations are inconsistent

with the statute, the allegations are denied.

        11.    Responding to the allegations of Paragraph 11, the allegations of Paragraph 11

consist of legal conclusions and generalizations. The Republican Party admits the clause “election

integrity is a critical interest.” To the extent the remainder of Paragraph 11 contains factual

allegations to which a response is required, the allegations are denied.

        12.    Responding to the allegations of Paragraph 12, allegations consist of conclusions

and generalizations to which no response is required. The Republican Party asserts the request for

relief should be denied.

        13.    The Republican Party lacks knowledge or information sufficient to form a belief as

to the truth of the allegations and therefore denies the factual allegations contained in Paragraph

13.

        14.    The Republican Party lacks knowledge or information sufficient to form a belief as

to the truth of the allegations and therefore denies the factual allegations contained in Paragraph

14.



                                                 3
      3:20-cv-01552-JMC           Date Filed 07/28/20   Entry Number 101         Page 4 of 14




        15.    The Republican Party lacks knowledge or information sufficient to form a belief as

to the truth of the allegations and therefore denies the factual allegations contained in Paragraph

15.

        16.    The Republican Party lacks knowledge or information sufficient to form a belief as

to the truth of the allegations and therefore denies the factual allegations contained in Paragraph

16.

        17.    The Republican Party, upon information and belief admits the Plaintiff Family

Unit, Inc. is an entity incorporated in South Carolina, but lacks knowledge or information sufficient

to form a belief as to the truth of the allegations contained in Paragraphs 17 and 18 and therefore

denies the factual allegations.

        18.    The Republican Party, upon information and belief, admits the allegations of

Paragraphs 19 and 20 that the South Carolina State Conference of the NAACP, is a nonprofit

organization with branches and members throughout South Carolina; however, as to the remaining

allegations are legal conclusions and generalizations so they do not require a response. To the

extent a response is warranted, the Republican Party denies the allegations.

        19.    The Republican Party admits the allegations of Paragraphs 21, 22, and 23.

        20.    The allegations contained in Paragraphs 24, 25, 26 and 27 consist of legal

conclusions and generalizations and do not require a response from the Republican Party. To the

extent a response is required, the Republican Party denies the allegations.

        21.    The allegations contained in Paragraphs 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38,

39, 40 and 41 are generalizations and do not warrant a response. The Republican Party craves

reference to the publications referenced in Paragraphs 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38,




                                                 4
     3:20-cv-01552-JMC         Date Filed 07/28/20      Entry Number 101        Page 5 of 14




39, 40 and 41. To the extent the allegations are inconsistent with the publications, the allegations

are denied.

          22.   The Republican Party admits the allegations of Paragraph 42.

          23.   The allegations contained in Paragraphs 43 and 44 are conclusions and

generalizations and do not require a response from the Republican Party. To the extent a response

is required, the allegations are denied.

          24.   The Republican Party craves reference to Governor McMaster’s Executive Orders

referenced in Paragraphs 45, 46, 47, and 48. To the extent the allegations are inconsistent with

Governor McMaster’s Executive Orders, the allegations are denied.

          25.   The Republican Party craves reference to President Trump’s Major Disaster

Declaration for South Carolina referenced in Paragraph 49. To the extent the allegations are

inconsistent with President Trumps declaration, the allegations are denied.

          26.   The Republican Party craves reference to Governor McMaster’s Executive Order

Nos. 2020-15, 2020-17, 2020-21 referenced in Paragraphs 50, 51, and 52. To the extent the

allegations are inconsistent with Governor McMaster’s Executive Order, the allegations are

denied.

          27.   The Republican Party craves reference to Governor McMaster’s “Home or Work”

order referenced in Paragraphs 53 and 54. To the extent the allegations are inconsistent with

Governor McMaster’s Executive Orders, the allegations are denied

          28.   The Republican Party craves reference to the orders of this Court referenced in

Paragraph 55. To the extent the allegations are inconsistent with the orders, the allegations are

denied.




                                                 5
     3:20-cv-01552-JMC         Date Filed 07/28/20        Entry Number 101       Page 6 of 14




          29.   The Republican Party craves reference to Governor McMaster’s April 16, 2020

letter to the South Carolina General Assembly referenced in Paragraph 56. To the extent the

allegations are inconsistent with the letter, the allegations are denied.

          30.   The Republican Party craves reference to Governor McMaster’s Executive Orders

referenced in Paragraphs 57 through 64. To the extent the allegations are inconsistent with

Governor McMaster’s Executive Orders, the allegations are denied.

          31.   The Republican Party craves reference to the publications referenced in Paragraphs

65, 66, and 67. To the extent the allegations are inconsistent with the publications, the allegations

are denied.

          32.   The Republican Party craves reference to Governor McMaster’s Executive Order

No. 2020-42 referenced in Paragraph 68. To the extent the allegations are inconsistent with

Governor McMaster’s Executive Order, the allegations are denied.

          33.   The Republican Party craves reference to the publications referenced in Paragraphs

69 and 70. To the extent the allegations are inconsistent with the publications, the allegations are

denied.

          34.   The Republican Party craves reference to the publications referenced in Paragraphs

71, 72, 73, and 74. To the extent the allegations are inconsistent with the publications, the

allegations are denied.

          35.   The Republican Party admits the allegations contained in Paragraph 75.

          36.   The Republican Party craves reference to Executive Director Marci Andino’s

March 30, 2020 letter referenced in Paragraphs 76, 77, and 78. To the extent the allegations are

inconsistent with the Executive Director Andino’s letter, the allegations are denied.




                                                  6
     3:20-cv-01552-JMC         Date Filed 07/28/20       Entry Number 101       Page 7 of 14




          37.   The Republican Party craves reference to Executive Director Marci Andino’s April

13, 2020 letter referenced in Paragraphs 79 and 80. To the extent the allegations are inconsistent

with the Executive Director Andino’s letter, the allegations are denied.

          38.   The Republican Party craves reference to the South Carolina Association of

Registration and Election Officials, Inc. (SCARE) April 6, 2020 letter referenced in Paragraph 81.

To the extent the allegations are inconsistent with the SCARE letter, the allegations are denied.

          39.   The allegations contained in Paragraph 82 are conclusions and generalizations and

do not require a response from the Republican Party. To the extent a response is required, the

allegations are denied.

          40.   The Republican Party craves reference to the South Carolina Association of

Registration and Election Officials, Inc. (SCARE) April 6, 2020 letter referenced in Paragraphs 83

and 84. To the extent the allegations are inconsistent with the SCARE letter, the allegations are

denied.

          41.   The allegations contained in Paragraph 85 are conclusions and generalizations and

do not require a response from the Republican Party. To the extent a response is required, the

allegations are denied, and the Republican Party craves reference to the recently enacted law,

S.635.

          42.   The allegations contained in Paragraph 86, 87, 88, 89 and 90 are conclusions and

generalizations and do not require a response from the Republican Party. To the extent a response

is required, the allegations are denied.

          43.   The Republican Party craves reference to the specific statues referenced and the

recently enacted law, S.635, in Paragraphs 91, 92, 93, 94, and 95. To the extent the allegations are

inconsistent with the statutes, the allegations are denied.



                                                  7
     3:20-cv-01552-JMC         Date Filed 07/28/20       Entry Number 101         Page 8 of 14




       44.      The Republican Party admits the allegations contained in Paragraphs 96 and 97.

       45.      The Republican Party craves reference to the specific statues referenced in

Paragraphs 98, 99, 100, and 101. To the extent the allegations are inconsistent with the statutes,

the allegations are denied.

       46.      The Republican Party denies the allegations contained in Paragraph 102.

       47.      The Republican Party craves reference to the publication referenced in Paragraph

103. To the extent the allegations are inconsistent with the publication, the allegations are denied.

       48.      The Republican Party craves reference to the Center of Disease Control and

Prevention publication referenced in Paragraph 104. To the extent the allegations are inconsistent

with the publication, the allegations are denied.

       49.      Responding to the allegations contained in Paragraph 105, the allegations are

generalizations to which no response is required. To the extent a response is required, the

allegations are denied.

       50.      The Republican Party craves reference to the statute referenced in Paragraph 106.

To the extent the allegations are inconsistent with the statute, the allegations are denied.

       51.      The Republican Party craves reference to Executive Director Andino’s Letter

referenced in Paragraph 107. To the extent the allegations are inconsistent with the statute, the

allegations are denied.

       52.      The Republican Party denies the allegations contained in Paragraphs 108, 109, 110,

111, and 112.

       53.      Responding to the allegations of Paragraph 113 the allegations are conclusions of

law that have no relevance to the legal issues regarding South Carolina laws. As such the




                                                    8
     3:20-cv-01552-JMC          Date Filed 07/28/20      Entry Number 101         Page 9 of 14




Republican Party neither admits or denies. To the extent these allegations are deemed to be

allegations of fact, the allegations are denied.

       54.      The Republican Party craves reference to the statute referenced in Paragraph 114.

To the extent the allegations are inconsistent with the statute, the allegations are denied.

       55.     Responding to the allegations of Paragraph 115, the allegations are conclusions and

generalizations, to which no response is required. To the extent a response is required, the

allegations are denied.

       56.     Responding to the allegations of Paragraph 116, the allegations are conclusions and

generalizations, to which no response is required. To the extent a response is required, the

allegations are denied.

       57.     The Republican Party denies the allegations contained in Paragraph 117.

       58.     The Republican Party craves reference to the publication referenced in Paragraph

118. To the extent the allegations are inconsistent with the publication, the allegations are denied.

       59.     The Republican Party craves reference to the Census Bureau publication referenced

in Paragraphs 119 and 120. To the extent the allegations are inconsistent with the publication, the

allegations are denied.

       60.     The Republican Party craves reference to the Center of Disease Control and

Prevention publication referenced in Paragraph 121. To the extent the allegations are inconsistent

with the publication, the allegations are denied.

       61.     The Republican Party craves reference to the publication referenced in Paragraph

122. To the extent the allegations are inconsistent with the publication, the allegations are denied.

       62.     The Republican Party denies the allegations contained in Paragraph 123.

       63.     The Republican Party denies the allegations contained in Paragraph 124.



                                                    9
    3:20-cv-01552-JMC         Date Filed 07/28/20     Entry Number 101         Page 10 of 14




       64.     The Republican Party craves reference to the letter referenced in Paragraph 125. To

the extent the allegations call for a legal conclusion and are inconsistent with the letter, the

allegations are denied.

       65.     The Republican Party denies the allegations contained in Paragraph 126.

       66.     Responding to the allegations contained in Paragraph 127, the allegations are

conclusions and generalizations to which no response is required. To the extent a response is

required, the allegations are denied.

       67.     Responding to the allegations contained in Paragraph 128, the allegations are legal

conclusions to which no response is required.

       68.     The Republican Party craves references to the statutes referenced in Paragraph 129,

130, 131, 132, 133, and 134. To the extent the allegations are inconsistent with the statutes, the

allegations are denied.

       69.     The Republican Party denies the allegations in Paragraph 135.

       70.     The Republican Party craves reference to Executive Director Andino’s letter

referenced in Paragraph 136. To the extent the allegations are inconsistent with the publication,

the allegations are denied. The remaining allegations are denied.

       71.     The Republican Party realleges and reincorporates by reference all prior responses

to the Paragraphs of this Complaint.

       72.     The Republican Party admits duly qualified South Carolina electors have a

fundamental right to vote under the First and Fourteenth Amendments of the U.S. Constitution.

The remaining allegations in Paragraph 138 consist of legal conclusions to which no response is

required.

       73.     The Republican Party denies the allegations contained in Paragraphs 139 and 140.



                                                10
    3:20-cv-01552-JMC         Date Filed 07/28/20       Entry Number 101        Page 11 of 14




          74.   The Republican Party realleges and reincorporates by reference all previous

responses to the Paragraphs of this Complaint.

          75.   The Republican Party craves reference to section 2 of Voting Rights Act as

referenced in Paragraph 142. To the extent the allegations are inconsistent, the allegations are

denied.

          76.   Responding to the allegations contained in Paragraph 143, the allegations are

conclusions of law to which no response is required. The Republican Party craves reference to the

League of Women Voters of North Carolina v. North Carolina,769 F.3d 224, 238–39 (4th Cir.

2014). To the extent the allegations are inconsistent, the allegations are denied.

          77.   The Republican Party denies the allegations contained in Paragraphs 144 and 145.

          78.   Responding to the allegations contained in Paragraphs 146 and 147, the allegations

are conclusions of law to which no response is required. To the extent a response is required, the

allegations are denied.

          79.   The Republican Party denies the allegations contained in Paragraph 148.

          80.   The Republican Party realleges and reincorporates by reference all previous

responses to the Paragraphs of this Complaint.

          81.   The Republican Party craves reference to Title II of the ADA and U.S.C. as

referenced in Paragraph 161. To the extent the allegations are inconsistent, the allegations are

denied.

          82.   Responding to the allegations of Paragraph 162, the Republican Party is without

information sufficient to form a belief; thus, the allegations are denied.

          83.   The Republican Party denies the allegations of Paragraphs 163, 164, and 165.




                                                 11
    3:20-cv-01552-JMC           Date Filed 07/28/20       Entry Number 101          Page 12 of 14




       84.       Responding to the allegations contained in Paragraph 166, the Republican Party is

without information sufficient to forma a belief, thus, the allegations are denied.

       85.       The Republican Party denies the allegations of Paragraphs 167 and 168.

       86.        The Republican Party craves reference to the terms of the ADA referenced in

Paragraph 169. To the extent the allegations are inconsistent with the terms of the ADA, the

allegations are denied.

       87.       The Republican Party denies the allegations contained in the Prayer for Relief.

                                    FOR A SECOND DEFENSE

       88.       The Plaintiffs’ Complaint fails to allege facts sufficient to state any claims upon

which relief may be granted and, therefore, should be dismissed pursuant to Federal Rule of Civil

Procedure 12(b)(6).

                                     FOR A THIRD DEFENSE

       89.       The Plaintiffs are not entitled to an injunction of any kind because they are not

likely to succeed on the merits, they cannot demonstrate irreparable harm, the balance of the

equities does not tip in their favor, and an injunction would not be in the public interest.

                                    FOR A FOURTH DEFENSE

       90.       The Plaintiffs’ claim for injunctive relief fails because they seek relief that violates

the separation of powers, federalism, and comity doctrines.

                                     FOR A FIFTH DEFENSE

       91.       The Plaintiffs’ claims are barred by the doctrines of waiver, laches, estoppel, and

unclean hands.




                                                   12
    3:20-cv-01552-JMC          Date Filed 07/28/20       Entry Number 101          Page 13 of 14




                                    FOR A SIXTH DEFENSE

        92.     On May 1, 2020, Governor McMaster announced, effective May 4, 2020, he was

lifting the Home or Work Order. Executive Order No. 2020-31 was issued May 3, 2020. There is

currently no mandatory Home or Work Order in effect in South Carolina. Executive Order No.

2020-31 “is not intended to create, and does not create, any individual right, privilege, or benefit,

whether substantive or procedural, enforceable at law or in equity by any party against the State

of South Carolina, its agencies, departments, political subdivision, or other entities, or any officers,

employees or agents thereof, or any other person.” S.C. Governor, Executive Order 2020-31,

§ 3(A) (May 3, 2020).

                                  FOR A SEVENTH DEFENSE

        93.     The Plaintiffs’ Complaint presents nonjusticiable, political questions. The reliefs

sought by the Plaintiffs ask this Court only for relief “while the risk of COVID-19 transmission in

South Carolina remains.” First Amended Compl. Prayer for Relief ⁋⁋ A and B. It is not clear

whether the Plaintiffs are requesting this Court to retain jurisdiction to determine when the risk of

COVID-19 is sufficiently diminished to lift the injunction. The determination as to the length of

COVID-19 and its effects of the public health is a non-justiciable, political question.

                                   FOR A EIGHTH DEFENSE

        94.     One or more of the Plaintiffs is not a qualified individual with a disability as defined

by the ADA, as amended.

                                    FOR A NINTH DEFENSE

        95.     The Republican Party expressly reserves the right to assert any and all additional

affirmative defenses at such time and to such extent as warranted by discovery and the factual

developments in this case.



                                                  13
   3:20-cv-01552-JMC        Date Filed 07/28/20     Entry Number 101       Page 14 of 14




       WHEREFORE, the intervenor–defendant, the Republican Party, prays that the Plaintiffs’

First Amended Complaint be dismissed, with costs, and for such other and further relief as the

Court may deem just and proper.




                                           Respectfully submitted,

                                           ROBINSON GRAY STEPP & LAFFITTE, LLC

                                           By: /s/ Robert E. Tyson, Jr.
                                                   Robert E. Tyson, Jr.
                                                   Fed. ID No. 7815
                                                   Vordman Carlisle Traywick, III
                                                   Fed. ID No. 12483
                                                   1310 Gadsden Street
                                                   Post Office Box 11449
                                                   Columbia, South Carolina 29201
                                                   (803) 929-1400
                                                   rtyson@robinsongray.com
                                                   ltraywick@robinsongray.com

                                           Counsel for Intervenor-Defendant, South Carolina
                                           Republican Party
Columbia, South Carolina
July 28, 2020




                                             14
